                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                      March 15, 2019
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk

                         CORPUS CHRISTI DIVISION

JULIUS TURNER,                                 §
                                               §
         Plaintiff,                            §
VS.                                            §   CIVIL NO. 2:17-CV-385
                                               §
SUSANNA CARBETT, et al,                        §
                                               §
         Defendants.                           §

                                          ORDER

       The Court is in receipt of Defendants’ Sealed Motion for Summary Judgment,
Dkt. No. 38; Defendants’ Motion to Strike, Dkt. No. 48; the Magistrate Judge’s
Memorandum and Recommendation (“M&R”) to dismiss case, Dkt. No. 50; and
Plaintiff’s Objections to the M&R, Dkt. No. 54.
       After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 50, in substance.1 Accordingly, the Court
GRANTS Defendants’ Motion to Strike, Dkt. No. 48. Further, the Court DENIES
IN PART Defendants’ Motion for Summary Judgment, Dkt. No. 38, on the issue of
exhaustion, and GRANTS IN PART Defendants’ Motion for Summary Judgment,
Dkt. No. 38, as to the merits of Plaintiff’s claims.




1 The Court declines to adopt the statement in Section 6(B)(3) of the M&R that states, “the
uncontroverted summary judgment evidence demonstrates that Plaintiff has failed to state an
Eighth Amendment claim of deliberate indifference against Defendants.” Dkt. No. 50 at 38. The
Court instead concludes that Plaintiff has submitted no summary judgment evidence which raises a
genuine issue of fact regarding the violation of Plaintiff’s constitutional rights.


1/2
      This case is therefore DISMISSED WITH PREJUDICE. Final judgment
will be entered separately.


      SIGNED this 14th day of March, 2019.


                                       ___________________________________
                                       Hilda Tagle
                                       Senior United States District Judge




2/2
